THE COURT.
The questions invo'ved in the appeal in these consolidated cases are the same as those raised in Dietzel v. Anger, L. A. No. 15987 (ante, p. 373 [65 Pac. (2d) 803]), this day decided. The trial court in the instant case reached the conclusion that the plaintiffs, representing the holders of bonds of a corporation in default, had no right to sue defendants, stockholders of the issuing corporation, where rights of action under or because of the bonds were vested in a trustee which had not been asked to sue. For the reasons stated in Dietzel v. Anger, supra, the lower court’s decision was correct.
The judgment is affirmed.
Rehearing denied.